DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Applicant’s arguments, filed 02/23/2022, have been fully considered.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   
Applicants have amended their claims, filed 02/23/2022, and therefore rejections newly made in the instant office action have been necessitated by amendment.
Applicant’s amendment amended claims 11-16.
Applicant’s amendment entered new claims 32-42.
Claims 1-10 and 17-31 are, or have previously been, cancelled.
Claims 11-16 and 32-42, as filed 02/23/2022, are the current claims hereby under examination. 

Drawings – Withdrawn
Response to Arguments
Applicant’s arguments, see page 12, filed 02/23/2022, with respect to the objections to the drawings have been fully considered and are persuasive. Replacement drawings have been submitted. Thus, the objections to the drawings have been withdrawn. 

Specification – Withdrawn
Response to Arguments
Applicant’s arguments, see page 12, filed 02/23/2022, with respect to the objections to the specification have been fully considered and are persuasive. The specification has been amended to address the informalities. Thus, the objections to the specification have been withdrawn. 

Claim Rejections - 35 USC § 101 – New and Withdrawn
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 36-39 and 41-42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception without significantly more. The Subject Matter Eligibility Test for Products and Processes will be referenced to in the following analysis and can be viewed in MPEP 2106 Patent Subject Matter Eligibility [R-10.2019]. 
Claim 36 in itself is a machine claim (Yes at Step 1) and is directed to the judicial exception regarding Abstract Ideas (Yes at Step 2A Prong One). The claim recites the limitations:
convert the first current to a first glucose value
predict a background current associated with the second glucose biosensor based at least in part on the first current, the second current and the first glucose value
subtract the background current from the second current to obtain a subtracted second current
convert the subtracted second current to a second glucose value
convert the subtracted second current to the second glucose value based on the conversion operation

 	Regarding I, the human mind is reasonably-abled to convert one value to another based on a predetermined mathematical formula, such as by multiplying the first current by a scalar to determine the first glucose value.  
Regarding II, the human mind is reasonably-abled to predict a background current associated with the second sensor based on the first current, the second current, and the first glucose value. As seen in Fig. 4 filed 05/07/2020, the background current labeled 420 can be predicted based the difference between the first sensor value and the second sensor value during at a time of glucose stability. 
	Regarding III, the human mind is reasonably-abled to perform the simple mathematical function of subtraction for two values. 
Regarding IV-V, the human mind is reasonably-abled to covert one value to another based on a conversion formula such as a predetermined mathematical formula.
Step 2A Prong Two requires the integration of the judicial exception into a practical application for the claimed subject matter to be patent eligible. The claim does recite additional elements not directed to the judicial exception:
a memory to store instructions
a processor to execute the instructions to
receive a notification that a second glucose biosensor has been inserted into a subject while a first glucose biosensor is already inserted into the subject
initiate a cross calibration procedure in response to receiving the notification
obtain a first current from the first glucose biosensor and a second current from the second glucose biosensor
obtain an indication that the second glucose value is correlated within a predetermined threshold of the first glucose value
provide an alert in response to the indication that the second glucose value is correlated within the predetermined threshold of the first glucose value
The claimed limitations do not implement the judicial exception with a particular machine that is integral to the claim nor do they recite a practical application of the judicial exception (No at Step 2A Prong Two). Elements I-II recite generic computer components described at a low level of specificity, which act to merely implement the judicial exception in a generic computer device generally linked to the particular field of glucose monitoring. Elements III-VII recite the generic computer functionality of receiving notifications, initiating calibration procedures, obtaining data values, and outputting determinations. Provided a generic alert in response to an indication that the second glucose value is correlated within the predetermined threshold of the first glucose value does not integrate the judicial exception in a practical application as any alert can be provided in any manner to achieve any desired result, or nor result at all. 
Furthermore, the claim does not recite significantly more than the judicial exception and lacks an inventive step (No at Step 2B). The claimed steps of receiving a notification that the second glucose biosensor has been inserted into the subject while the first glucose biosensor is already inserted into the subject, initiating a cross calibration procedure, obtaining a first current from the first glucose sensor and a second current from the second biosensor, and obtaining an indication that the second glucose value is correlated within a predetermined threshold of the first glucose value refer to insignificant extra-solution activity for data gathering. The function of providing an alert in response to the indication that the second glucose value is correlated within the predetermined threshold of the first glucose value  refers to an extra-solution step of data outputting as it is unclear how the alert is used to recite significantly more than the judicial exception itself. 


Regarding Claim 37, the claim recites the mental processes: “wherein to convert the subtracted second current to the second glucose value, to create a conversion operation, the conversion operation is based at least in part on one or more of the first current or the first glucose value” which is merely implemented by the generic computer component of a processor executing instructions. 

Regarding Claim 38-39, the claims further define how the alert is provided, such as audible alert or a visual alert or the alert is sent to a phone. Providing audible or visual alerts and alerts through a phone application is no more than insignificant extra-solution activities for generic data-outputting and would be well-understood, routine, and conventional in the art.

Regarding Claims 41-42, the claims recite the additional limitations of sending instructions pertaining to delivery of insulin to the subject to an insulin delivery unit, responsive to the indication that the second glucose value is correlated within the predetermined threshold of the first glucose value which would be insignificant extra-solution activity. The claims further recite that the instructions are based on the second glucose value or sent to a display screen which does not recite a practical application nor does it recite significantly more than the judicial exception. 
Response to Arguments
Applicant’s arguments, see page 13, filed 02/23/2022, with respect to the rejections of claims 11, 13-14, and 16 under 35 USC § 101 have been fully considered and are persuasive. The applicant has amended the claims to include limitations directed to a practical application of the judicial exception. Thus, the rejections of claims 11, 13-14, and 16 under 35 USC § 101 have been withdrawn. 
Newly added claim 40 has not been rejected under 35 USC § 101 as the claim recites providing a specific alert with the practical application such the first glucose biosensor can be removed from the subject after calibration. 

Claim Rejections - 35 USC § 103 – Withdrawn
Response to Arguments
Applicant’s arguments, see page 13, filed 02/23/2022, with respect to the rejections under 35 USC § 103 have been fully considered and are persuasive. The applicant has amended the claims to include limitations not disclosed or suggested by the prior art previously relied upon. Thus, the rejections under 35 USC § 103 have been withdrawn. 

Allowable Subject Matter
Claims 11-16 and 32-35 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 11, and dependent claims 12-16 and 32-35, the prior art relied upon in previous rejections and those discovered during search and consideration of the claims fails to teach or reasonably suggest the limitations of a processor configured to provide an alert to the subject that the first glucose biosensor can be removed in response to the indication that the second glucose 
The closest prior art of reference includes Feldman (US 20160000360 A1) who teaches calibrating two analyte sensors which are both inserted into a patient. However, Feldman does not teach or suggest providing an alert that a first glucose biosensor can be removed in response to the indication that the second glucose value is correlated within the predetermined threshold of the first glucose value during a cross calibration as described in claim 11.

Claim 40 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 40, the prior art relied upon in previous rejections and those discovered during search and consideration of the claims fails to teach or reasonably suggest the limitations of a processor configured to provide an alert to the subject that the first glucose biosensor can be removed in response to the indication that the second glucose value is correlated within the predetermined threshold of the first glucose value during a cross calibration including two inserted glucose sensors as described in claim 40. 
The closest prior art of reference includes Feldman (US 20160000360 A1) who teaches calibrating two analyte sensors which are both inserted into a patient. However, Feldman does not teach or suggest providing an alert that a first glucose biosensor can be removed in response to the indication that the second glucose value is correlated within the predetermined threshold of the first glucose value during a cross calibration as described in claim 40.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER HENRY CONNOR whose telephone number is (571)272-2053. The examiner can normally be reached Monday - Friday (7:30am - 5:00pm est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ALEXANDER H CONNOR/Examiner, Art Unit 3791   

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791